Exhibit 10.1
AMENDMENT NO. 1 TO AGREEMENT
     THIS AMENDMENT No. 1, dated as of August 13, 2009 (“Amendment No. 1”), to
the Agreement dated February 4, 2009 (the “Agreement”), by and among White
Electronic Designs Corporation, an Indiana corporation (“WEDC”), Wynnefield
Partners Small Cap Value, L.P. (and its affiliates) (“Wynnefield Partners”),
Caiman Partners, L.P. (and its affiliates) (“Caiman Partners), Kahn Capital
Management LLC (“Kahn Partners”) and, solely with respect to Section 8(b) of the
Agreement in each of their respective capacities as shareholders, Jack A. Henry,
Paul D. Quadros, Thomas M. Reahard, Thomas J. Toy and Edward A. White (the
“Other Parties”). For purposes of this Amendment No. 1, other than as set forth
in Section 3.1 hereof, Wynnefield Partners and the Other Parties are merely
signatories, acknowledging, approving and affirming this Amendment No. 1 and
shall not be deemed to take on further obligations as a result of this Amendment
No. 1. From time to time in this Amendment No. 1, the signatories hereto are
referred to individually as a “Party” and together as the “Parties.”
RECITALS
     WHEREAS, Brian Kahn, the Chairman of the Board of Directors (the “Board”)
of WEDC, through his affiliated entities Caiman Partners and Kahn Partners
(Mr. Kahn, together with Caiman Partners and Kahn Partners, the “Kahn
Entities”), is currently deemed to beneficially own shares of common stock of
WEDC (the “Common Stock”) totaling, in the aggregate, 803,700 shares, or
approximately 3.5% of the Common Stock issued and outstanding; and
     WHEREAS, the Parties hereto have agreed to enter into this Amendment No. 1
to the Agreement to provide for the acquisition by the Kahn Entities of Common
Stock pursuant to a single tender offer to all shareholders, wherein, after the
tender offer, the Kahn Entities may own (after aggregating all ownership whether
acquired before or after the tender offer) up to 19.99% of the issued and
outstanding Common Stock (the “Tender Offer”), in exchange for certain
additional obligations set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, intending to be legally bound hereby, the parties
agree as follows:
     Section 1.1. Capitalized terms used but not otherwise defined herein have
the meanings assigned thereto in the Agreement.
     Section 2.1. Section 6(b) of the Agreement is amended and restated in its
entirety as follows:
     “purchase or cause to be purchased or otherwise acquire or agree to acquire
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act) of any Common Stock or other securities issued by WEDC, if in any
such case, immediately after the taking of such action, (1) Wynnefield Partners
would, in the aggregate, beneficially own more than 9.9% of the then outstanding
shares of Common Stock or (2) the Kahn Entities (with their affiliates) would,
in the aggregate, collectively beneficially own more than 9.9% of the then
outstanding shares of Common stock; notwithstanding the foregoing, the Kahn
Entities may exceed the 9.9% threshold set forth

 



--------------------------------------------------------------------------------



 



directly above in connection with acquisitions of Common Stock in the Tender
Offer but in no event may their ownership percentage exceed 19.99% of the issued
and outstanding Common Stock.
     Section 2.2. Notwithstanding anything to the contrary in the Agreement, the
Kahn Entities hereby also agree to comply with all of the obligations in clause
(a), (c), (d), (e), (f), (g), (h), (i), (j), and (k) of Section 6 until the
termination date set forth in Section 2.4 of this Amendment No. 1.
     Section 2.3. The Kahn Entities hereby agree that its obligations of
Section 7 of the Agreement are hereby extended to include WEDC 2010 annual
shareholders’ meeting so that the Kahn Entities agree to vote all shares of
Common Stock beneficially owned by him or them for each of WEDC’s nominees for
election to the Board, as proposed by WEDC’s Nominating Committee and approved
by the Board. In addition, from the date hereof until the termination date set
forth in Section 2.4 of this Amendment No. 1, the Kahn Entities shall, and shall
cause their respective officers, directors, employees, representatives and
agents to, vote any shares of Common Stock beneficially owned by them in
connection with any matter or proposal submitted to a vote of WEDC’s
shareholders as recommended by a majority of the members of the Board.
     Section 2.4. Notwithstanding the termination provisions of Section 9 of the
Agreement, the Kahn Entities’ obligations under this Amendment No. 1 shall
continue until two business days following the 2010 WEDC annual meeting of
shareholders.
     Section 3.1. WEDC and the Kahn Entities may disclose the existence of this
Amendment No. 1 after its execution pursuant to one joint press release that is
mutually and reasonably acceptable to the parties and no Party hereunder shall
make any other public release(s) regarding the matters hereof. The Kahn Entities
hereto agree that while this Amendment No. 1 and the Agreement remain in effect,
they shall refrain from any disparagement, defamation, libel, or slander with
respect to any other Party or its affiliates or from publicly criticizing such
other Party or its affiliates.
     Section 3.2. Except as specifically amended pursuant to the terms of this
Amendment No. 1, the terms and provisions of the Agreement shall remain in full
force and effect.
     Section 3.3. This Amendment No. 1 may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
[signatures on following page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
be executed by their duly authorized representatives as of the day and year
first written above.

                  White Electronic Designs Corporation   Wynnefield Partners
Small Cap Value, L.P.    
 
               
By:
  /s/ Roger A. Derse
 
  By:   /s/ Nelson Obus
 
    Name: Roger A. Derse   Its: General Partner     Title: Chief Financial
Officer            
 
                Caiman Partners, L.P.   Kahn Capital Management LLC    
 
               
By:
  /s/ Brian R. Kahn
 
  By:   /s/ Brian R. Kahn
 
    Its: General Partner   Its:        
 
                Other Parties:            

                  /s/ Paul D. Quadros
 
  /s/ Jack A. Henry
 
    Paul D. Quadros, a shareholder   Jack A. Henry, a shareholder              
      /s/ Thomas M. Reahard
 
  /s/ Thomas J. Toy
 
    Thomas M. Reahard, a shareholder   Thomas J. Toy, a shareholder            
        /s/ Edward A. White
 
            Edward A. White, a shareholder            

SIGNATURE PAGE TO AMENDMENT
NO. 1

 